UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4594


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

MICHAEL LEE CUTTER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:09-cr-00053-MR-1)


Submitted:   June 30, 2011                     Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, David A.
Thorneloe, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Lee Cutter appeals the judgment imposed after

he    pleaded       guilty    to     using      a       computer      and     the       internet        to

persuade a person under the age of eighteen to engage in a

sexual activity for which Cutter could be charged, in violation

of 18 U.S.C. § 2422(b) (2006).                          Counsel has filed a brief in

accordance      with     Anders         v.     California,           386     U.S.       738      (1967),

stating that there are no meritorious issues for appeal, but

questioning         whether    Cutter         received         ineffective          assistance          of

counsel    at        sentencing.               Cutter         did    not     file          a     pro    se

supplemental         brief    and       the    Government           elected       not      to    file    a

brief.    Finding no error, we affirm.

            To prove a claim of ineffective assistance of counsel,

a    defendant       must     show       (1)    “that         counsel’s          performance           was

deficient,” and (2) “that the deficient performance prejudiced

the    defense.”        Strickland             v.   Washington,            466    U.S.         668,    687

(1984).     With respect to the first prong, “the defendant must

show    that     counsel’s         representation              fell    below          an       objective

standard       of    reasonableness.”                   Id.     at    688.            In       addition,

“[j]udicial         scrutiny       of    counsel’s         performance           must       be    highly

deferential.”         Id. at 689.

            This       court        may        address         a     claim       of        ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively         appears        on        the       record.            United          States       v.

                                                    2
Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                    From the facts

before   us,     it   appears   counsel       objected    to   the    eight-level

sentencing enhancement, argued for a downward variance to the

statutory minimum sentence, and performed adequately.                      We have

reviewed the record and conclude that ineffective assistance of

counsel does not conclusively appear on the face of the record.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We   therefore    affirm     Cutter’s    conviction      and   sentence.         This

court requires that counsel inform Cutter, in writing, of the

right to petition the Supreme Court of the United States for

further review.        If Cutter requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Cutter.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court     and   argument    would      not   aid   the

decisional process.



                                                                           AFFIRMED




                                         3